261 F.2d 767
Arthur M. PARKER, Jr., and Tom K. Wheeler, Appellants,v.Louise O. WELLBORN, Appellee.
No. 14473.
United States Court of Appeals District of Columbia Circuit.
Argued October 29, 1958.
Decided November 20, 1958.

Mr. Charles H. Quimby, Washington, D. C., for appellants.
Mr. Henry H. Paige, Washington, D. C., with whom Messrs. Arthur P. Drury, John M. Lynham and John E. Powell, Washington, D. C., were on the brief, for appellee.
Before WILBUR K. MILLER, BAZELON and BURGER, Circuit Judges.
PER CURIAM.


1
Appellants sued to reform a contract under which they had given appellee a series of notes. She filed a counterclaim on those notes which had become due and was given judgment thereon, although the issues as to reformation had not been reached. The court expressly determined, however, in accordance with Rule 54(b) of the Federal Rules of Civil Procedure,1 there was no just reason for delay as to the counterclaim. This appeal is from the judgment awarded on the matured notes.


2
The claims of the appellants remain undetermined, and are not affected by the judgment on the counterclaim. We find no error.


3
Affirmed.



Notes:


1
 28 U.S.C.A